Citation Nr: 1444305	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-connected status-post excision of a pilonidal abscess with residual scar.

2.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected status-post excision of a pilonidal abscess with residual scar.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision, by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) via video teleconference.  A transcript of the hearing has been associated with the record.

The Board notes that it recharacterized the second issue on appeal.  Previously, the RO indicated that the Veteran was seeking service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected status-post excision of a pilonidal abscess with residual scar.  The Veteran, however, is seeking service connection for a low back disability however characterized.  At the June 2014 hearing, indeed, he referred to low back symptoms that might be either orthopedic or neurologic in nature.

The issue of entitlement to service connection for low back disability, to include as secondary to the service-connected status-post excision of a pilonidal abscess with residual scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The service-connected status-post excision of a pilonidal abscess with residual scar is manifested by no more than occasional pain and itching.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected status-post excision of a pilonidal abscess with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also advised him of the type of information mandated by the Court in Dingess.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, private medical records, written lay statements, the written statements of the Veteran, and the Veteran's hearing testimony.  The Veteran was also afforded a VA medical examination in furtherance of his claim.  The examination and opinion were based on a review of the claims file, the Veteran's lay assertions, and clinical findings.  The Board, therefore, concludes that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

As already alluded to, the Veteran also testified at a June 2014 videoconference hearing before an AVLJ.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge (VLJ) to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the hearing, there was no confusion that the Veteran needed to present evidence regarding an increase in severity of the service-connected disability at issue.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The presiding AVLJ too asked questions designed to elicit the required information.  Thus, the Board finds that the presiding AVLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id. at 496-97.

The Veteran has not alleged that there were any deficiencies in that hearing related to the presiding AVLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Veteran had any additional information to submit.  Bryant, 23 Vet. App. at 498-99.  In this case, given the development of the Veteran's claim that has occurred, the Board finds that any deficiency in that hearing was non-prejudicial.  This appeal thus is ready to be considered on its merits.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected status-post excision of a pilonidal abscess with residual scar has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7804.  38 C.F.R. § 4.118.  

The criteria for evaluation of scars were amended effective October 23, 2008.  Because the Veteran made a claim for increase after that date, the new criteria apply.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

On VA examination in September 2009, the examiner noted a tailbone scar incurred pursuant to surgery (incision and drainage) in 1972.  It was not a burn scar.  The Veteran denied functional impairment due to the scar.  Objectively, the scar was linear and measured 4 cm x 0.2 cm.  The examiner indicated that it was not painful and that it entailed no skin breakdown.  The scar was superficial without underlying tissue damage.  Inflammation was absent.  There was no keloid formation.  The scar was not disfiguring.  It was productive of no limitation of motion, and there was no limitation of function due to the scar.  There was no tenderness to palpation of the lower sacral area.  The diagnosis was of status-post excision of pilonidal abscess with residuals of a scar.  The affect of the condition on the Veteran's usual occupation was that he could not engaged in prolonged sitting.  The effect of the condition on the Veteran's daily activity was that his sexual functioning was hindered and he could not do much walking or prolonged sitting.  

At the June 2014 hearing, the Veteran testified that he experienced low back pain since the in-service surgery.  The Veteran mentioned limitation of low back range of motion and that he had been diagnosed with degenerative disc disease in the years following service.  He also experienced low back spasms and radiating pain.  The Veteran also testified that the scar as was intermittently painful and itchy.

The Board finds credible the Veteran's assertions of occasional itching and pain associated with his residual scar in the sacral area.  Indeed, the VA examination report is not contradictory.  Rather, no pain was present on the day of the examination.  Due to the pain and inching the Veteran sometimes experiences, a 10 percent evaluation under Diagnostic Code 7804 is warranted.  38 C.F.R. § 4.118.  A higher rating under Diagnostic Code 7804 is not warranted because only one scar is involved.

The Veteran's residual scar is not more appropriately rated under any other provision.  Diagnostic Code 7800 pertains to scars or disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  The scar herein is not one of the head, face, or neck, and this provision does not apply.  Diagnostic Code 7801 pertains to scars not of the head, face, or neck that are deep and nonlinear.  Id.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.  The Veteran's scar has been described as linear, and it is not deep, as there is no underlying soft tissue damage.  Thus, an evaluation under Diagnostic Code 7801 would not be apt.  Diagnostic Code 7802 pertains to scars not of the head, face, or neck that are superficial and nonlinear.  Id.  Note (1) indicates that a superficial scar is not one associated with underlying soft tissue damage.  Id.  The Veteran's scar is superficial under the foregoing definition.  However, it is linear as opposed to nonlinear.  Thus, an evaluation under Diagnostic Code 7802 would not be suitable.  Finally, Diagnostic Code 7805 pertains to other disabling effects caused by scars not contemplated by the provisions cited above.  Id.  The September 2009 examiner indicated that the sacral scar itself was productive of no limitations.  The Veteran himself, during the June 2014 hearing, spoke of neurologic and orthopedic manifestations that were separate from the service-connected scar.  He did not indicate that the scar was in any way disabling or productive of physical limitations.  The examination report did speak of occupational and functional limitation, but the Board finds that it was unrelated to the scar.  Rather, the Board finds that it was related to the claimed low back condition for which the Veteran is seeking service connection.  The Board reached this conclusion by reading the description of the scar itself contained in the examination report and by reviewing the Veteran's June 2014 hearing testimony in which he complained only of occasional pain and itching in the scar area.  Again, therefore, the Board finds that it would not be fitting to rate the sacral scar under Diagnostic Code 7805.  There are no potentially applicable diagnostic codes other than those discussed above.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected disability discussed herein.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residual scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for rating skin disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The rating criteria take into account such manifestations as disfigurement, size of scar, underlying tissue damage, instability, pain, and other manifestations.  The Veteran's symptoms of occasional pain and itching are, therefore, contemplated by the rating schedule.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service connection residual scar.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of "marked" interference with his employment because of this disability, meaning above and beyond that contemplated by the schedular rating assigned for this disability.  38 C.F.R. §§ 4.1, 4.15 (2013).  There is nothing in the record which suggests that the service-connected disability discussed herein markedly impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

Entitlement to an evaluation of 10 percent for the service-connected status-post excision of a pilonidal abscess with residual scar is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

The Veteran alleges that he has a low back disability that is due to pilonidal abscess surgery in service.  There is a July 2014 private treatment record indicating without appropriate rationale that current degenerative disc disease is due to the surgical procedure in service.  The Veteran alleges low back pain since service.  Because there is some evidence suggestive of a relationship between a current disability and service or between and current disability and a service-connected disability, a medical opinion regarding etiology is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) .

In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that a claimant's disability "may be associated" with his service).  The evidence of record need only "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service, which is a "low threshold".  McLendon, at 83.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Schedule a VA examination to for a diagnosis of all extant low back disabilities.  As to each disability diagnosed, the examiner must indicate: 

(a) the likelihood (likely, as likely as not, or unlikely) that any current low back disability was incurred in or otherwise is the result of the Veteran's military service to include a surgical procedure therein to drain a pilonidal abscess.  

(b) as well, the examiner must indicate the likelihood (likely, as likely as not, or unlikely) that any low back disability alternatively is secondary to the Veteran's service-connected status-post excision of a pilonidal abscess with residual scar, meaning proximately due to, the result of, OR aggravated by this service-connected status-post excision of a pilonidal abscess with residual scar.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, and if necessary cite to specific evidence in the file supporting his/her conclusions.  The examiner is reminded that the Veteran is competent to provide evidence regarding matters given to lay observations such as symptomatology.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


